DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/18/2022 has been entered. Claims 1-10 have been cancelled.  Claims 11-23 are added.  Claims 11-23 are pending with claim 14 withdrawn from consideration.  Claims 11-13 and 15-23 are under examination in this office action.

Election/Restrictions
Applicant's election with traverse of claim 15 in the reply filed on 2/18/2022 is acknowledged.  The traversal is on the ground(s) that any prior art searched for the elected invention is applicable to the non-elected invention, i.e. a polysorbate emulsifier.  This is not found persuasive because the indicated species would require different fields of search including different search strategies and queries based on their unique chemical structures.  This is sufficient to establish a serious search and examination burden.  See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/18/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “the Vitamin E TPGS is isolated from a sunflower source or soy source”.  However, the applicant teaches that “Vitamin E TPGS is a synthetic emulsifier made up of vitamin E, succinic acid and polyethylene glycol. Vitamin E can be isolated from soy or sunflower sources” [0030 spec.].  Therefore, even though Vitamin E can be isolated from soy or sunflower sources, TPGS cannot because it is a synthetic product.  The claim limitation of “the Vitamin E TPGS is isolated from a sunflower source or soy source” is not present in either the spec or the originally filed claims, and is thus considered a new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high hydrophilic-lipophilic balance (HLB) emulsifier” in claim 1 is a relative term which renders the claim indefinite. The term “high hydrophilic-lipophilic balance (HLB) emulsifier” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not known what value of HLB would meet the standard of “high”.  For the purpose of further examination and based on the broadest reasonable interpretation, any emulsifier that can deliver a nano-emulsion comprising a lecithin and a carrier oil will be considered qualifying for high HLB emulsifier.
Claims 12-13 and 15-23 are rejected likewise as depending on clam 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al (US 20200022386 A1), and evidenced by Antares (Chemical properties of vitamin E TPGS).
Regarding claim 11, Schwarz teaches a cannabinoid nanoemulsion with droplet size of 10 nm, 20 nm, 30 nm, 40 nm, 50 nm, 60 nm, 70 nm [0071 and 0089].  The applicant discloses the nanoemulsion having particle size of 10-70 nm [0019 spec.].  Therefore, Schwarz’s cannabinoid nanoemulsion meets the claimed cannabinoid nano-emulsion.
Schwarz teaches Example 4 [0102], Example 9 [0110], and Example 13 [0114], comprising cannabidiol CBD, cannabis extract 53% cannabinoids, and tetrahydrocannabinol (THC), meeting the claimed cannabinoid; MCT oil (medium chain triglycerides [0030]), meeting the claimed carrier oil; soy lecithin, meeting the claimed lecithin; and TPGS.  The TPGS is d-α-tocopheryl polyethylene glycol 1000 succinate [0062].  As evidenced by Antares, d-α-tocopheryl polyethylene glycol 1000 succinate is equivalent of Vitamin E TPGS.  The examiner submits that surfactant is equivalent to emulsifier.  It is evidence by the applicant that TPGS is the high HLB emulsifier [claim 15 spec.].

Regarding claim 12, Schwarz’s Examples 4, 9 and 13 comprise soy lecithin, meeting the claimed single lecithin.

Regarding claim 13, Schwarz’s Examples 4, 9 and 13 comprise MCT oil, meeting the claimed medium chain triglycerides.

Regarding claim 15, Schwarz teaches the emulsifier is d-α-tocopheryl polyethylene glycol 1000 succinate (TPGS) [0062], which is equivalent of Vitamin E TPGS.  It is evidence by the applicant that TPGS is the high HLB emulsifier [claim 15 spec.].

Regarding claim 16, the examiner recognizes that the limitation of “the Vitamin E TPGS is isolated from a sunflower source or soy source” is a product-by-process limitation which, upon further consideration, does not impart the structure of Vitamin E.  The “isolated” form implies that any biologically derived contaminants, impurities, etc. that might have been carried over from the source have been removed.  Thus, the chemical structure of the product is identical regardless of the source.  Therefore, the examiner reasonably considers the TPGS of the prior art to meet the instant claim absent concrete evidence to the contrary.  See MPEP 2113.	

Regarding claim 17, Schwarz teaches the composition comprises coconut oil, and olive oil [0030].

Regarding claim 18, Schwarz’s Examples 9 and 13 comprise D-alpha Tocopherol acetate, which is equivalent to Vitamin E acetate.

Regarding claim 19, Schwarz’s Example 13 comprises d,l-alpha Tocopherol, a mix of the D- and L- stereoisomers, meeting the claimed mixed tocopherols. 

Regarding claim 20, Schwarz teaches the composition comprises preservatives [0066].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al (US 20200022386 A1) as applied to claim 11 above, and further in view of Faraci et al (US 20200037638).
Regarding claim 21, Schwarz teaches preservative in claim 20 as stated above.  Schwarz is silent about the specific preservative.
In the same field of endeavor, Faraci teaches cannabinoid emulsions [Abstract] used in beverages [0151] and [0154] which may include preservatives such as sorbic acid, potassium sorbate, and sodium benzoate [0186].  It would have been obvious to one of ordinary skill in the art at the time of filing to select sorbic acid, potassium sorbate, and sodium benzoate as the preservative in Schwarz’s composition, as it is expressly disclosed by the prior art as being suitable for preservative use in the same type of application. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al (US 20200022386 A1) as applied to claim 11 above, and further in view of Friedman (US 20200330378 A1).
Regarding claim 22, Schwarz teaches the composition being oil-in-water emulsion [0014].  Therefore, water is necessarily present.  Schwarz does not expressively teach that the water is purified water.
In the same field of endeavor, Friedman teaches an oil-in-water type cannabinoid nanoemulsion [0002], comprising purified water [0183 Table 2].  It would have been obvious to one of ordinary skill in the art at the time of filing to select purified water in Schwarz’s composition, as it is expressly disclosed as being suitable for the same type of nanoemulsion. It has been established that selection of a known material based on its suitability for its intended use is prima facie obvious (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)). See MPEP 2144.07.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al (US 20200022386 A1).
Regarding claim 23, Schwarz teaches the composition comprises between about 20% and about 60% of lecithin [0061-0062], about 10.00%, 11.00%, 12.00%, 13.00%, 14.00%, 15.00%, 16.00%, 17.00%, 18.00%, 19.00%, 20.00%, 22.50%, 25.00%, 27.50%, 30%, 35%, 40%, 50% of lipid [0059] (e.g., carrier oil), and between about 30% and about 50% of TPGS [0061-0062], overlapping or falling within the claimed 20-95 wt% of the lecithin, 10-50 wt% of the carrier oil, and 10-50 wt% of the high HLB emulsifier, respectively.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        
/ROBERT S JONES JR/Primary Examiner, Art Unit 1762